Case 6:19-cv-00532-ADA Document 96-7 Filed 10/02/20 Page 1 of 14




                       EXHIBIT 6
        Case 6:19-cv-00532-ADA Document 96-7 Filed 10/02/20 Page 2 of 14




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION

 Uniloc 2017 LLC                                  §
                                                  §
                Plaintiff                         §
                                                  §
 v.                                               §       Case No. 6:19-cv-532
                                                  §
 Apple Inc.,                                      §       PATENT CASE
                                                  §
                Defendant                         §       Jury Trial Demanded
                                                  §
                                                  §

               PLAINTIFF’S THIRD SET OF REQUESTS FOR PRODUCTION
                            TO DEFENDANT APPLE INC.

       Pursuant to Federal Rules of Civil Procedure 34, Plaintiff Uniloc 2017 LLC (“Uniloc”

directs the following requests for production of documents and electronically-stored information

to Defendant Apple Inc. (“Apple” or “Defendant”). Plaintiff requests that these documents and

electronically-stored information be produced to the offices of Davis Firm, P.C., 213 N. Fredonia

St., Suite 230, Longview, Texas 75601 or at such other place as may be mutually agreed upon by

counsel, within thirty (30) days after service of these document requests.

                                         I. DEFINITIONS

       Unless specifically indicated, or otherwise required by the context in which the terms and

names are used, the following instructions and definitions shall apply:

       1.       “Apple,” “Defendant,” “You” and/or “Your” mean Apple Inc. and all related

entities, predecessors, successors, subsidiaries, divisions, and/or affiliates thereof, and all past or

present officers, directors, agents, employees, consultants, accountants, attorneys, representatives,

and any other person or entity acting on behalf of any of the foregoing.

       2.       “Uniloc” or “Plaintiff” means Plaintiff Uniloc 2017 LLC.



PLAINTIFF UNILOC 2017 LLC’S THIRD SET OF REQUESTS FOR PRODUCTION TO APPLE                  PAGE 1 OF 13
       Case 6:19-cv-00532-ADA Document 96-7 Filed 10/02/20 Page 3 of 14




       3.      “Accused Products” or “Accused Instrumentality” means each and every product

or instrumentality identified in Plaintiff’s Infringement Contentions and amendments and

supplements thereto as well as all substantially similar products, and all associated computer

hardware, software and digital content.      This definition includes, without limitation, Apple

operating systems including macOS, iOS, iPadOS, tvOS, and watchOS versions subsequent to

version 1.0 and associated servers implementing iOS/macOS/iPadOS/tvOS/watchOS update

functionality, Mac desktop and notebook computers (MacBook, MacBook Pro, MacBook Air,

iMac, iMac Pro, Mac Pro, Mac mini), iPad (iPad, iPad Air, iPad Pro, iPad mini), iPhone, Apple

Watch, Apple TV, and iPod devices running said versions of macOS, iOS, iPadOS, tvOS,

watchOS, the App Store (including Mac App Store, TV App Store, and Watch App Store) and

associated servers implementing App Store functionality.

       4.      “Accused Functionality” refers to the functionality illustrated by Uniloc 2017 LLC

in its Infringement Contentions, amendments thereto, or subsequent notices and disclosures, and

any reasonably similar functionality, that is incorporated into any of Your products and services.

       5.      “Asserted Patent” refers to U.S. Patent No. 6,467,088, which may also be referred

to herein and during the course of this Litigation as the “’088 Patent.”

       6.      “Philips Technology” means technology, products, or patents relating to software

updates; app stores; touchscreen/GUI interface; standard essential patents (SEPs); mobile

communication devices; portable digital music players, streaming devices; media devices; set top

boxes; personal computers, including notebook/laptop computers; tablet devices; smart watches;

content delivery networks; televisions, Smart Hubs, smart lighting, LED luminaries, smart sensors,

mobile devices, display monitors, and media players that utilize software update technology to




PLAINTIFF UNILOC 2017 LLC’S THIRD SET OF REQUESTS FOR PRODUCTION TO APPLE              PAGE 2 OF 13
        Case 6:19-cv-00532-ADA Document 96-7 Filed 10/02/20 Page 4 of 14




install newly released firmware, drivers, or software versions; and the Philips products listed in

Apple’s First Notice of Unmarked Patented Articles

       7.       “And” or “or” shall be both conjunctive and disjunctive.

       8.       “Any” or “each” should be understood to include and encompass “all.”

       9.       “Communications” means any conveyance of information from one or more

persons to one or more other persons and includes, but is not limited to, oral, written, electronic,

verbal, and nonverbal modes.

       10.      “Concerning” means relating to, referring to, describing, evidencing or

constituting.

       11.      “Document” and “Documents” shall have the broadest definition possible under

Federal Rule of Civil Procedure 34 and Federal Rule of Evidence 1001, and shall include without

limitation, any and all writings, communications, correspondence, emails, drawings, graphs,

charts, recordings, photographs, and images. The foregoing specifically includes information

stored electronically, whether in a computer database or otherwise, regardless of whether such

documents are presently in documentary form or not.

       12.      “Electronically stored information” or “ESI” means any document that can be or

has been stored in electronic form on a server, tape, electronic media such as an internal or external

hard drive or any media whereby the document can be saved and be available for retrieval using

any retrieval device, including a computer or server.

       13.      “Entity” or “Entities” includes natural persons, proprietorships, partnerships, firms,

corporations, public corporations, municipal corporations, governments (including foreign

national governments, the government of the U.S. or any state or local government), all




PLAINTIFF UNILOC 2017 LLC’S THIRD SET OF REQUESTS FOR PRODUCTION TO APPLE                 PAGE 3 OF 13
        Case 6:19-cv-00532-ADA Document 96-7 Filed 10/02/20 Page 5 of 14




departments and agencies thereof, any governmental agencies of any country, political

subdivisions, groups, associations, or organization.

       14.     “Evidencing” means proving, indicating, or being probative of the existence or

nature of the subject of the document requests.

       15.     “Involving” is used in its broadest sense to mean without limitation including,

employing, entailing, comprehending, and/or affecting.

       16.     The “Lawsuit” or “Litigation” means the above-captioned lawsuit.

       17.     “Person” means any natural person, legal entity, or business entity, including but

not limited to any corporation, partnership, proprietorship, trust, association, organization or group

of persons.

       18.     Unless otherwise stated in a Request, “Relevant period” means the period from the

date of first development of the Accused Instrumentalities through the present.

       19.     “Relates,” “relating,” “refers to,” or “regarding” means any relationship of

whatever kind or nature, be it direct or indirect, and includes without limitation embodying,

connected with, commenting upon, responding to, showing, describing, analyzing, reflecting,

supporting and constituting.

       20.     References to any natural person shall include, in addition to the natural person,

any agent, employee, representative, attorney, superior, or principal thereof.

       21.     References to any entity shall include, in addition to the entity, any officer, director,

employee, partner, corporate parent, subsidiary, affiliate, agent, representative, attorney, or

principal thereof.

       22.     The use of the term “the” shall not be construed as limiting the request.

       23.     Use of the singular shall also include the plural, and vice-versa.




PLAINTIFF UNILOC 2017 LLC’S THIRD SET OF REQUESTS FOR PRODUCTION TO APPLE                   PAGE 4 OF 13
        Case 6:19-cv-00532-ADA Document 96-7 Filed 10/02/20 Page 6 of 14




       24.     “Convoyed Products” means each and every product and/or service used, sold,

offered for sale, or licensed in the United States by You that is intended to be used along with, in

connection with, or related to the use of, any Accused Instrumentalities, Including product

maintenance, training, service, and/or updates.

       25.     “Source Code” means any set of instructions, directives, commands, abstractions,

expressions, or representations capable of being interpreted, compiled, or executed by a computer,

whether written in any command-line interface, compiled language, interpreted language, scripting

language, data/query language, or markup language.

                                       II. INSTRUCTIONS

       1.      Documents shall be produced in accordance with Rule 34(b) of the Federal Rules

of Civil Procedure.

       2.      All requests pertain to the entirety of the relevant period and should be updated

regularly.

       3.      The documents sought include all responsive documents within Defendant’s

possession, custody, or control that are known to Defendant or that Defendant can locate or

discover through reasonably diligent efforts.

       4.      This request for documents and things is continuing consistent with the

requirements of Rule 26(e) of the Federal Rules of Civil Procedure and the Local Rules of the

Western District of Texas. In the event that any documents or things come into the possession or

control of the defendant subsequent to the filing of the written response to this request, which

documents or things fall within the scope of those requested but which were not included in the

initial response, Plaintiff requests that it be notified of such documents or things, and that they be




PLAINTIFF UNILOC 2017 LLC’S THIRD SET OF REQUESTS FOR PRODUCTION TO APPLE                 PAGE 5 OF 13
        Case 6:19-cv-00532-ADA Document 96-7 Filed 10/02/20 Page 7 of 14




produced for inspection and copying, within seven (7) days after the receipt of such notice to

Plaintiff.

        5.      If Defendant objects to or otherwise refuses to produce documents in response to

any portion of a document request, it shall (i) state the objection or reason for such refusal, and (ii)

provide all documents called for by that portion of the document request to which it does not object

or to which it does not decline to respond, as follows:

               a.       If Defendant objects to a document request on the grounds that it is too

        broad (i.e., that Defendant believes it calls for both documents which are relevant and are

        not relevant to the subject matter of the action), Defendant shall respond to that document

        request by providing the documents which are relevant;

               b.       If Defendant objects to a document request on the grounds that to provide

        responsive documents would constitute an undue burden, then Defendant shall provide as

        many of the requested documents as can be provided without undertaking an undue burden

        and discuss with Plaintiff’s counsel possibilities for resolving any proclaimed undue

        burden; and

               c.       If Defendant objects to any portion of a document request on the grounds

        that it is vague or indefinite, then Plaintiff asks Defendant’s counsel to contact Plaintiff’s

        counsel to obtain further clarification and within seven (7) days upon receiving clarification

        from Plaintiff’s counsel, provide its response and documents. If Defendant remains

        uncertain after receiving clarification, Defendant shall set forth its understanding of the

        allegedly vague or indefinite term and shall then provide its response and documents as

        based upon Defendant’s stated understanding.




PLAINTIFF UNILOC 2017 LLC’S THIRD SET OF REQUESTS FOR PRODUCTION TO APPLE                   PAGE 6 OF 13
       Case 6:19-cv-00532-ADA Document 96-7 Filed 10/02/20 Page 8 of 14




       6.      At least as early as the filing and service of the complaint in this case, Defendant

was under a duty to preserve documents and ESI related to this matter. Accordingly, Plaintiff

expects that Defendant and its counsel will prevent the destruction or alteration of any documents

requested herein by the operation of any electronic information system (routine or otherwise) and

hereby put Defendant on notice that any destruction or alteration of such documents, or any action

that makes such documents more difficult or expensive to access and use, without completing a

meet and confer process with Plaintiff’s counsel regarding such action, will not be considered to

be in “good faith,” as contemplated in Fed. R. Civ. P. 37(f). If Defendant does not believe that it

can reasonably comply with this instruction, Plaintiff requests that Defendant contact Plaintiff’s

counsel, in writing, within 10 days from receipt of these Requests, to meet and confer about

whether immediate Court intervention is necessary.

       7.      Unless otherwise indicated, Plaintiff requests that Defendant produce responsive

documents as follows:

               a.       Documents should be provided on DVD, CD, flash memory drive, external

       hard drive, or cloud-based drive (e.g., DropBox). The volume of the documents will

       determine whether they are provided on DVD, CD, flash memory drive, external hard

       drive, or cloud-based drive.

               b.       Paper documents should be scanned and processed to TIFF files (with load

       files) or searchable PDF files. If a document is available to Defendant both in paper and

       electronic form, Plaintiff requests that Defendant produce the requested document in

       electronic form, as described herein.

               c.       All productions should be produced as they are ordinarily maintained, for

       example, organized by custodian or sources.




PLAINTIFF UNILOC 2017 LLC’S THIRD SET OF REQUESTS FOR PRODUCTION TO APPLE              PAGE 7 OF 13
       Case 6:19-cv-00532-ADA Document 96-7 Filed 10/02/20 Page 9 of 14




       8.      If Defendant cannot respond or produce documents in response to any part of the

following Requests in full, please respond to the extent possible, specifying the reason or reasons

for Defendant’s inability to respond or produce documents in response to the remainder of the

Requests.

       9.      If, to Defendant’s knowledge, documents responsive to one or more requests were

never in Defendant’s possession, custody, or control but are or have been in the possession,

custody, or control of any other person, please identify all such persons.

       10.     If any responsive document was formerly in Defendant’s possession, custody, or

control but has been eliminated from Defendant’s possession in any way, including, but not limited

to, having been lost, destroyed, transmitted, or discarded, please submit a written statement as

follows:

               a.      The basis for withholding such document;

               b.      A generic description of the document being withheld;

               c.      The date the information contained in the document was learned or the

       document created;

               d.      The identity of the individual(s) who learned the information or authored

       the document;

               e.      The date the document was transmitted or otherwise made available to

       anyone; and

               f.      The specific Request(s) to which the withheld document relates.

       11.     The scope of your search for ESI shall include all forms of ESI collection,

preservation, transmission, communication and storage, including:




PLAINTIFF UNILOC 2017 LLC’S THIRD SET OF REQUESTS FOR PRODUCTION TO APPLE              PAGE 8 OF 13
       Case 6:19-cv-00532-ADA Document 96-7 Filed 10/02/20 Page 10 of 14




               a.       All ESI generated and maintained in the ordinary course of business,

       including ESI stored on mainframe computers or local and network computers or drives or

       servers or any other media or location where ESI can be or is stored;

               b.       Distributed data or removable data, i.e., information which resides on

       portable media and non-local drives, including home computers, laptop computers,

       magnetic or floppy discs, CD-ROMs, DVDs, Internet repositories including emailed host

       by Internet service providers, handheld storage devices such as tablets, PDAs, mobile/cell

       telephones, portable hard drives, and flash memory drives;

               c.       Forensic copy or backup ESI, including archive and backup data;

               d.       Network ESI, including voice mail systems, email servers, ISP servers,

       network servers, cloud servers and fax servers;

               e.       Legacy ESI, i.e., retained data that has been created or stored by the use of

       software or hardware that has been rendered outmoded or obsolete;

               f.       Metadata, i.e., information regarding a particular data set which describes

       how, when and by whom it was collected, created, accessed and modified and how it is

       formatted.

       12.      If Defendant objects to any of the definitions or instructions herein, please state

such objection(s) in each response and indicate whether Defendant is complying with the definition

or instruction in spite of the objection. If the objection goes to only part of a request, please produce

all documents which do not fall within the scope of the objection.

       13.      In accordance with Fed. R. Civ. P. 26(b)(5), if any information or document

responsive to these requests is withheld pursuant to a claim of attorney-client privilege, work




PLAINTIFF UNILOC 2017 LLC’S THIRD SET OF REQUESTS FOR PRODUCTION TO APPLE                    PAGE 9 OF 13
       Case 6:19-cv-00532-ADA Document 96-7 Filed 10/02/20 Page 11 of 14




product protection, or any other common law or statutory privilege or protection, please specify

the following:

                  a.     the basis for withholding such information or document;

                  b.     a generic description of the nature of the information or document being

       withheld in a manner that will enable Plaintiffs to assess the claim of privilege;

                  c.     the date the information was learned or the document created;

                  d.     the identity of the person(s) who learned the information or authored the

       document;

                  e.     the date the information or document was transmitted or otherwise made

       available to anyone; and

                  f. the specific discovery request(s) to which the withheld information or document

       relates.

       14.        Unless otherwise indicated in writing, the failure to produce any documents in

response to any request herein means that such documents do not exist, or are not in Defendant’s

possession, custody, or control, or the possession, custody, or control of Defendant’s agents or

anybody acting on Defendant’s behalf.




PLAINTIFF UNILOC 2017 LLC’S THIRD SET OF REQUESTS FOR PRODUCTION TO APPLE                PAGE 10 OF 13
       Case 6:19-cv-00532-ADA Document 96-7 Filed 10/02/20 Page 12 of 14




                                   DOCUMENT REQUESTS


REQUEST NO. 57:

       All documents relating to each agreement, offer, settlement, or transaction involving the

licensing or purchase of patents between You and Philips (including but not limited to Koninklijke

Philips Electronics N.V., Philips North America Corporation, Royal Philips), between You and

any entity owned or co-owned by Philips (including but not limited to Intertrust Technologies or

Signify Holding), or between You and any entity acting on Philips’ behalf, relating to any Philips

Technology; U.S. Patent No. 6,467,088 and related patent applications; the Accused Products; the

Accused Functionality; any technology that You believe is technologically comparable to the ’088

Patent; and any technology that You believe is relevant to a Georgia-Pacific analysis or an

apportionment analysis in this case.

       Documents responsive to this Request include, without limitation, negotiation

correspondence, internal analyses of any offers or counter-offers, patent license agreements; patent

licensing offers; patent purchase agreements; participation agreement for patent purchase; patent

purchase offers; patent assignments; covenants not to sue; standstill agreements; settlement

agreements; offers to purchase patents; investment or financing agreements; acquisition

agreements; joint-venture agreements; documents identifying or describing the patents that Apple

purchased or licensed to or from Philips, any entity owned or co-owned by Philips (including but

not limited to Intertrust Technologies or Signify Holding), or any entity acting on Philips’ behalf;

documents reflecting how much money Apple has paid or received to or from Philips; documents

relating to Apple receiving assurances, covenants not-to-sue, standstill agreements,

indemnification, or protection from being sued for patent infringement by Philips; and

presentations and correspondence related thereto that involve Philips.



PLAINTIFF UNILOC 2017 LLC’S THIRD SET OF REQUESTS FOR PRODUCTION TO APPLE              PAGE 11 OF 13
       Case 6:19-cv-00532-ADA Document 96-7 Filed 10/02/20 Page 13 of 14




REQUEST NO. 58:

       For each of the Accused Instrumentalities, documents sufficient to show Your U.S. and

worldwide number of units sold since 2007 (or, if later than 2007, since the date of first

commercialization of each of the Accused Instrumentalities), on a monthly basis (or, only if not

available on a monthly basis, per time period for which you keep such information in the ordinary

court of Your business) and sufficient to show and describe the components and methodology that

are used to calculate the number of units sold.

       To the extent that You produce responsive documents in the form of spreadsheets, please

produce them in native file format (e.g., Microsoft Excel format).

       Documents responsive to this Request include, without limitation, spreadsheets and reports

generated from Apple’s accounting or financial reporting databases or systems showing the

requested data and the components and methodology that are used to calculate the number of units

sold; internal and external presentations reflecting the requested financial data; and documents and

data relied on by Apple’s management when presenting the number of units sold during internal

meetings, Top 100 executive retreats, and conferences (e.g., WWDC), testimony by Apple

employees, and documents, emails, and other evidence that Apple has produced to Congress

pertaining to the App Store (e.g., July 29, 2020 Hearing on “Online Platforms and Market Power:

Examining the Dominance of Amazon, Apple, Facebook, and Google” before the U.S. House of

Representatives, Committee on the Judiciary, Subcommittee on Antitrust, Commercial, and

Administrative Law).




PLAINTIFF UNILOC 2017 LLC’S THIRD SET OF REQUESTS FOR PRODUCTION TO APPLE              PAGE 12 OF 13
       Case 6:19-cv-00532-ADA Document 96-7 Filed 10/02/20 Page 14 of 14




DATED: August 21, 2020

                                                             Respectfully Submitted,

                                                             By: /s/ William E. Davis, III
                                                             William E. Davis, III
                                                             Texas State Bar No. 24047416
                                                             bdavis@bdavisfirm.com
                                                             Debra Coleman
                                                             Texas State Bar No. 24059595
                                                             dcoleman@bdavisfirm.com
                                                             Christian Hurt
                                                             Texas State Bar No. 24059987
                                                             churt@bdavisfirm.com
                                                             Edward Chin
                                                             Texas State Bar No. 50511688
                                                             echin@bdavisfirm.com
                                                             Ty Wilson
                                                             Texas State Bar No. 24106583
                                                             Twilson@davisfirm.com

                                                             DAVIS FIRM, P.C.
                                                             213 N. Fredonia Street, Suite 230
                                                             Longview, Texas 75601
                                                             T: (903) 230-9090
                                                             F: (903) 230-9661


                                                             Counsel for Plaintiff Uniloc 2017
                                                             LLC




                                 CERTIFICATE OF SERVICE

       A true and correct copy of the foregoing instrument was served via email to all counsel of

record on August 21, 2020.


                                                             /s/ William E. Davis, III

                                                             William E. Davis, III


PLAINTIFF UNILOC 2017 LLC’S THIRD SET OF REQUESTS FOR PRODUCTION TO APPLE                PAGE 13 OF 13
